Exhibit 10.3

 

 

WARRANT OPTION AGREEMENT

 

This WARRANT OPTION AGREEMENT (this “Agreement”) is made as of August 15, 2017,
by and among Boulevard Acquisition Sponsor II, LLC, a Delaware limited liability
company (“Sponsor”), certain current shareholders of Estre Ambiental S.A., a
sociedade anônima organized under the laws of Brazil (the “Company”) set forth
on the signature pages hereto and Persons who become shareholders in accordance
with the terms of the Cooperation Agreement and Section 5(d) herein (the
“Purchasers”), and BTG Pactual Principal Investments Fundo de Investimento em
Participações (“FIP Principal”) for purposes of Section 1 and Section 2 only. 
Capitalized terms used, but not otherwise defined, herein shall have the
meanings set forth in the Business Combination Agreement (as hereinafter
defined).

 

RECITALS

 

WHEREAS, the Company and Boulevard Acquisition Corp. II, a Delaware corporation
(“Boulevard”), have entered into that certain Business Combination Agreement,
dated as of the date hereof (as amended, modified, supplemented or waived from
time to time, the “Business Combination Agreement”);

 

WHEREAS, certain of the Company’s shareholders as of the date hereof have
entered into, concurrently with the execution of this Agreement, that certain
agreement approving certain steps of the Restructuring, including the exchange
of their shares in the Company for shares of Newco (the “Cooperation Agreement”;
it being understood that any transferee of such shares prior to the Closing
shall execute a joinder to such Cooperation Agreement effective as of the date
such transferee acquires shares in the Company);

 

WHEREAS, FIP Principal is entering into this Agreement in its capacity as an
administrator of the warrant allocation process amongst the Purchasers and
delivery of the Purchase Notice;

 

WHEREAS, Boulevard and Continental Stock Transfer & Trust Company, as warrant
agent (the “Warrant Agent”), have entered into to that certain Warrant
Agreement, dated as of September 21, 2015, governing (i) 18,500,000 warrants
issued in connection with Boulevard’s initial public offering and (ii) 9,750,000
warrants purchased by Sponsor and an unaffiliated purchaser pursuant to that
certain Sponsor Warrants Purchase Agreement, dated as of September 3, 2015, as
amended and restated on September 14, 2015, by and between Boulevard and Sponsor
(the “Private Placement Warrants”).  Each whole warrant entitles the holder
thereof to purchase one share of the Class A Common Stock of Boulevard, par
value $.0001 per share, for $11.50 per share, subject to adjustment; and

 

WHEREAS, in connection with the transactions contemplated by the Business
Combination Agreement, Sponsor has agreed to grant to the Purchasers a right and
option to purchase certain Private Placement Warrants pursuant to and in
accordance with the terms and conditions hereunder.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.                                      Option to Purchase Warrants .  Upon the
terms and subject to the conditions set forth in this Agreement, each of the
Purchasers shall, individually and collectively, have the right and option (the
“Option”), in their sole discretion, to purchase up to 2,925,000 Private
Placement Warrants in the aggregate (the “Option Warrants”).  The purchase price
for the Option Warrants shall be one dollar ($1.00) per Option Warrant.  The
Purchasers may exercise the Option by sending written notice of such exercise to
FIP Principal, which shall then send a written notice on behalf of all
Purchasers that exercised their respective Option rights (the “Purchase Notice”)
to Sponsor, no later than five (5) Business Days prior to the anticipated
Closing Date.  The Purchase Notice shall set forth in a chart the name of each
Purchaser exercising any portion of the Option and, opposite each such
Purchaser’s name, the number of Option Warrants to be purchased by such
Purchaser, which, for the avoidance of doubt, shall not be more than 2,925,000
Option Warrants in total (collectively, the “Purchased Warrants”).  The
allocation of Purchased Warrants in the Purchase Notice as between the
Purchasers shall be decided by the Purchasers in accordance with the procedures
administered by FIP Principal and set forth in the Cooperation Agreement.  If
the Purchase Notice is timely received in accordance with this Section 1, upon
the terms and subject to the conditions set forth herein, each Purchaser
included in the Purchase Notice shall purchase, and Sponsor shall sell and/or
cause the sale to each such Purchaser, free and clear of all Liens, the number
of the Purchased Warrants such Purchaser has agreed to purchase (as set forth in
the Purchase Notice), substantially simultaneously with, but immediately prior
to, the Effective Time.   For the avoidance of doubt, no Person (other than FIP
Principal) may deliver a Purchase Notice, and any Purchase Notice received by
Sponsor from anyone other than FIP Principal shall be void.

 

2.                                      Closing; Conditions.  (a)  If the Option
is exercised in accordance with Section 1, upon the terms and subject to the
conditions set forth in this Agreement, the consummation of the sale and
purchase of the Purchased Warrants shall take place on the Closing Date,
substantially simultaneously with, but immediately prior to, the Effective Time
at the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New York
10166, or such other place as the parties shall agree.  At the Closing, each
Purchaser shall pay the purchase price for the Purchased Warrants being
purchased by such Purchaser by wire transfer of immediately available funds to
an account designated by Sponsor in writing and Sponsor shall deliver and/or
cause the delivery of the Purchased Warrants to each such Purchaser according to
the amount allocated to each such Purchaser in the Purchase Notice.

 

(b)                                 The obligations of each of the parties to
consummate, or cause to be consummated, the transactions contemplated hereby are
subject to the satisfaction of the following conditions, any one or more of
which may be waived (if legally permitted) in writing by all of such parties:

 

(i)                                     the Purchase Notice shall have been
timely delivered by FIP Principal to Sponsor in accordance with Section 1
hereof;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  all of the conditions to Closing set forth
in the Business Combination Agreement shall have been satisfied or waived by the
appropriate party thereto; and

 

(iii)                               with respect to the Purchasers, the
representations and warranties of Sponsor set forth in this Agreement shall be
true and correct, in all material respects, as of the Closing and, with respect
to Sponsor, the representations and warranties of each of the Purchasers who
have elected to purchase Purchased Warrants as set forth in the Purchase Notice
shall be true and correct, in all material respects, as of the Closing.

 

3.                                      Representations and Warranties.  (a) 
Sponsor hereby represents and warrants to each Purchaser as follows:

 

(i)                                     Sponsor has been duly organized and is
validly existing and in good standing under the Laws of the jurisdiction of its
organization and has the power and authority to own, lease and operate its
assets and properties and to conduct its business as it is now being conducted.

 

(ii)                                  Sponsor has all requisite power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized and approved by all requisite action on the
part of Sponsor and no other proceeding on the part of Sponsor is necessary to
authorize this Agreement.  This Agreement has been duly and validly executed and
delivered by Sponsor and assuming due authorization and execution by the
Purchasers, constitutes a legal, valid and binding obligation of Sponsor,
enforceable against Sponsor in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity. The Sponsor has valid title to
the Option Warrants, free and clear of all Liens.

 

(iii)                               The execution, delivery and performance of
this Agreement by Sponsor and the consummation of the transactions contemplated
hereby do not and will not (A) conflict with or violate any provision of, or
result in the breach of the Organizational Documents of Sponsor, (B) conflict
with or result in any violation of any provision of any Law or Governmental
Order applicable to Sponsor or any of its properties or assets, (C) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, or result in the termination or
acceleration of, or a right of termination, cancellation, modification,
acceleration or amendment under, accelerate the performance required by, or
result in the acceleration or trigger of any payment, posting of collateral (or
right to require the posting of collateral), time of payment, vesting or
increase in the amount of any compensation or benefit payable pursuant to, any
of the terms, conditions or provisions of any material Contract to which Sponsor
is a party or (D) result in the creation of any Lien upon any of the properties
or assets of Sponsor, except (in the case of clauses (B), (C) or (D) above) for
such violations, conflicts,

 

3

--------------------------------------------------------------------------------


 

breaches or defaults which would not materially and adversely affect the ability
of Sponsor to consummate the transactions contemplated hereby.

 

(b)                                 Each Purchaser, severally and not jointly,
hereby represents and warrants to Sponsor as follows:

 

(i)                                     Such Purchaser, if an entity, has been
duly organized and is validly existing and in good standing under the Laws of
the jurisdiction of its organization and has the power and authority to own,
lease and operate its assets and properties and to conduct its business as it is
now being conducted.

 

(ii)                                  Such Purchaser, if an entity, has all
requisite power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby.  Such Purchaser, if an
individual, has all legal capacity and authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly and validly authorized and
approved by all requisite action on the party of such Purchaser and no other
proceeding on the part of such Purchaser is necessary to authorize this
Agreement.  This Agreement has been duly and validly executed and delivered by
such Purchaser and assuming due authorization and execution by the other parties
hereto constitutes a legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.

 

(iii)                               The execution, delivery and performance of
this Agreement by such Purchaser and the consummation of the transactions
contemplated hereby do not and will not (A) if such Purchaser is an entity,
conflict with or violate any provision of, or result in the breach of the
Organizational Documents of such Purchaser, (B) conflict with or result in any
violation of any provision of any Law or Governmental Order applicable to such
Purchaser or any of its properties or assets, (C) violate, conflict with, result
in a breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the termination or acceleration of, or
a right of termination, cancellation, modification, acceleration or amendment
under, accelerate the performance required by, or result in the acceleration or
trigger of any payment, posting of collateral (or right to require the posting
of collateral), time of payment, vesting or increase in the amount of any
compensation or benefit payable pursuant to, any of the terms, conditions or
provisions of any material Contract to which such Purchaser is a party or
(D) result in the creation of any Lien upon any of the properties or assets of
such Purchaser, except (in the case of clauses (B), (C) or (D) above) for such
violations, conflicts, breaches or defaults which would not materially and
adversely affect the ability of such Purchaser to consummate the transactions
contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

(iv)                                    Such Purchaser will have, on the Closing
Date, immediately available funds necessary to pay the purchase price with
respect to the Purchased Warrants allocated to such Purchaser as set forth in
the Purchase Notice.

 

4.                                      Termination.  (a)  This Agreement may be
terminated and the transactions contemplated hereby abandoned:

 

(i)                                     automatically, without any action on the
part of any party hereto, if the Business Combination Agreement shall have been
terminated; and

 

(ii)                                  by Sponsor and each Purchaser,
individually with respect to such Purchaser, by mutual written consent of
Sponsor and such Purchaser.

 

(b)                                 Except as otherwise set forth in this
Section 4(b), in the event of the termination of this Agreement pursuant to
Section 4(a), this Agreement shall forthwith become void and have no effect,
without any Liability on the part of any party hereto or its respective
Affiliates, officers, directors or stockholders, other than Liability of any
party hereto for any intentional breach of this Agreement by such party
occurring prior to such termination.  The provisions of this Section 4(b) and of
Section 5 (collectively, the “Surviving Provisions”), and any other Section or
Article of this Agreement referenced in the Surviving Provisions which are
required to survive in order to give appropriate effect to the Surviving
Provisions, shall in each case survive any termination of this Agreement.

 

5.                                      Miscellaneous.

 

(a)                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the parties relating to the transactions
contemplated hereby and supersede any other agreements, whether written or oral,
that may have been made or entered into by or among any of the parties hereto or
any of their respective Subsidiaries relating to the transactions contemplated
hereby.  No representations, warranties, covenants, understandings, agreements,
oral or otherwise, relating to the transactions contemplated by this Agreement
exist between the parties except as expressly set forth in this Agreement.

 

(b)                                 Further Assurances.  On and after the
execution of this Agreement, each party hereto shall execute and deliver to any
other party such documents, agreements and other instruments as may be
reasonably requested by such other party and are required to effectuate the
transactions contemplated by this Agreement.

 

(c)                                  Amendments and Waivers.  This Agreement may
be amended or modified, in whole or in part, only by a duly authorized agreement
in writing executed in the same manner as this Agreement and which makes
reference to this Agreement.  Any party to this Agreement may, at any time prior
to the Closing, waive any of the terms or conditions of this Agreement or agree
to an amendment or modification to this Agreement in the manner contemplated by
this Section 5(c) and by an agreement in writing executed in the same manner
(but not necessarily by the same Persons) as this Agreement.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Additional Parties.  Persons who obtain
equity interests in the Company between the date hereof and the Closing and who
shall have executed the Cooperation Agreement shall have the right to become a
party to this Agreement by executing a counterpart signature page to this
Agreement and at such time such Person shall be considered a Purchaser under
this Agreement for all purposes herein.

 

(e)                                  Assignment.  No party hereto shall assign
this Agreement or any part hereof without the prior written consent of the other
parties.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.  Any attempted assignment in violation of the terms of
this Section 5(d) shall be null and void, ab initio.

 

(f)                                   Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect.  The parties further agree that if any provision contained herein
is, to any extent, held invalid or unenforceable in any respect under the laws
governing this Agreement, they shall take any actions necessary to render the
remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the parties.

 

(g)                                  Counterparts.  This Agreement may be
executed in two or more counterparts (and by facsimile or electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(h)                                 Other Definitional Provisions and
Interpretation.  The headings preceding the text of Sections included in this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.  The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement.  The meaning assigned to
each term defined herein shall be equally applicable to both the singular and
the plural forms of such term.  The use of “including” or “include” shall in all
cases herein mean “including, without limitation” or “include, without
limitation,” respectively.  The use of “or” is not intended to be exclusive
unless expressly indicated otherwise.  Reference to any Person includes such
Person’s successors and assigns to the extent such successors and assigns are
permitted by the terms of any applicable agreement, and reference to a Person in
a particular capacity excludes such Person in any other capacity or
individually.  Reference to any agreement (including this Agreement), document
or instrument shall mean such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof.  Underscored references to Sections or
clauses shall refer to those portions of this Agreement.  The use of the terms
“hereunder,” “hereof,” “hereto” and words of similar import shall refer to this
Agreement as a whole and not to any particular Article, Section, paragraph or
clause of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Governing Law.  This Agreement, and all
claims or causes of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby, shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to principles or rules of conflict of laws to the extent such principles
or rules would require or permit the application of Laws of another
jurisdiction.

 

(j)                                    Jurisdiction; WAIVER OF TRIAL BY JURY. 
In any Action among the parties arising out of or relating to this Agreement or
any of the transactions contemplated hereby, each of the parties (i) irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the Court of Chancery of the State of Delaware in and for New Castle County,
Delaware; (ii) agrees that it will not attempt to deny or defeat such
jurisdiction by motion or other request for leave from such court; and
(iii) agrees that it will not bring any such action in any court other than the
Court of Chancery for the State of Delaware in and for New Castle County,
Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and appellate courts thereof.  Service of process, summons, notice or
document to any party’s address and in the manner set forth in
Section 5(j) shall be effective service of process for any such action.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(k)                                 Notices.  All notices and other
communications among the parties shall be in writing and shall be deemed to have
been duly given (i) when delivered in person, (ii) when delivered after posting
in the United States mail having been sent registered or certified mail return
receipt requested, postage prepaid, (iii) when delivered by FedEx or other
nationally recognized overnight delivery service or (iv) when received by
facsimile (provided that a copy is subsequently delivered by one of the other
methods permitted in (i) through (iii) of this Section 5(j)), addressed as
follows:

 

If to Sponsor, addressed as follows:

 

c/o  Avenue Capital Group

399 Park Avenue, 6th Floor

New York NY  10022

Attention:  Todd Greenbarg

E-mail:  tgreenbarg@avenuecapital.com

 

with a copy to:

 

Greenberg Traurig LLP

200 Park Avenue

New York, NY 10166

Attention:  Alan I. Annex

Facsimile:  (212) 801-6400

 

7

--------------------------------------------------------------------------------


 

If to any Purchaser, addressed as follows:

 

c/o Estre Ambiental S.A.

1830, Presidente Juscelino Kubitschek Avenue, Tower I, 3rd floor

Itaim Bibi, São Paulo - SP - Zip code 04543-900

Attention:

Sérgio Messias Pedreiro

 

Julio César de Sá Volotão

email:

sergio.pedreiro@estre.com.br

 

julio.volotao@estre.com.br

 

 

with a copy to (for informational purposes only):

 

Machado Meyer Sendacz e Opice Advogados

Avenida Brigadeiro Faria Lima, No. 3144, 11th floor, Itaim Bibi

Sao Paulo, State of Sao Paulo

Zip Code 01451-000

Attention: Arthur B. Penteado and Renato Maggio

Facsimile: (+55 11) 3150-7071

email:  apenteado@machadomeyer.com.br

email:  rmaggio@machadomeyer.com.br

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention:  Michael A. Civale

Facsimile:  (212) 735-2000

email:  michael.civale@skadden.com

 

(l)                                     Expenses.  Each party hereto shall bear
its own expenses incurred in connection with this Agreement and the transactions
herein contemplated whether or not such transactions shall be consummated,
including all fees of its legal counsel, financial advisers and accountants.

 

(m)                             Rights of Third Parties.  Nothing expressed or
implied in this Agreement is intended or shall be construed to confer upon or
give any Person, other than the parties hereto, any right or remedies under or
by reason of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Warrant Purchase Agreement as
of the date first written above.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

BOULEVARD ACQUISITION SPONSOR II, LLC

 

 

 

 

By:

/s/ Sonia Gardner

 

 

Name: Sonia Gardner

 

 

Title: Member

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

WILSON QUINTELLA FILHO

 

 

 

/s/ Wilson Quintella Filho

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

HULSHOF PARTICIPAÇÕES LTDA

 

 

 

 

By:

/s/ Wilson Quintella Filho

 

 

Name: Wilson Quintella Filho

 

 

Title:

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

GISELE MARA DE MORAES

 

 

 

/s/ Gisele Mara De Moraes

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

WILSON DE LARA

 

 

 

/s/ Wilson De Lara

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

PRINCIPAL DIGAMA PARTICIPAÇÕES S.A.

 

 

 

 

By:

/s/ Gabriel Barretti

 

 

Name: Gabriel Barretti

 

 

Title:

 

 

 

 

By:

/s/ Nandikesh Dixit

 

 

Name: Nandikesh Dixit

 

 

Title:

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

BTGI A.Z.A.S.P.E EMPREENDIMENTOS E PARTICIPAÇÕES S.A.

 

 

 

 

By:

/s/ Gabriel Barretti

 

 

Name: Gabriel Barretti

 

 

Title:

 

 

 

 

By:

/s/ Nandikesh Dixit

 

 

Name: Nandikesh Dixit

 

 

Title:

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant Option Agreement as
of the date first written above.

 

 

 

BTG PACTUAL PRINCIPAL INVESTMENTS FUNDO DE INVESTIMENTO EM PARTICIPAÇÕES

 

 

 

 

By:

/s/ Gabriel Barretti

 

 

Name: Gabriel Barretti

 

 

Title:

 

 

 

 

By:

/s/ Nandikesh Dixit

 

 

Name: Nandikesh Dixit

 

 

Title:

 

[Signature Page to Warrant Option Agreement]

 

--------------------------------------------------------------------------------